UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4114



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK CLIFFTON MARTIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Salisbury. James A. Beaty, Jr.,
District Judge. (CR-96-207)


Submitted:   September 28, 2001           Decided:   October 17, 2001


Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter T. Johnson, Jr., Greensboro, North Carolina, for Appellant.
Benjamin H. White, Jr., United States Attorney, Clifton T. Barrett,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derrick Cliffton Martin appeals his jury conviction for con-

spiracy to distribute cocaine base in violation of 21 U.S.C.A. §§

841, 846 (West 1999 & Supp. 2001).     The court subsequently sen-

tenced Martin to life imprisonment.   On appeal, Martin attacks the

sufficiency of the evidence to support the jury’s verdict. We have

reviewed the record, and viewing the evidence in the light most

favorable to the Government, we find sufficient evidence to support

Martin’s conviction. See Glasser v. United States, 315 U.S. 60, 80

(1942); United States v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996).

Accordingly, we affirm Martin’s conviction and sentence.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2